Case: 21-10313      Document: 00516064737         Page: 1     Date Filed: 10/21/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      October 21, 2021
                                 No. 21-10313
                             consolidated with                          Lyle W. Cayce
                                 No. 21-10965                                Clerk
                               Summary Calendar


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Luis Gonzales,

                                                           Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Northern District of Texas
                            USDC No. 5:19-CR-142-5


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Luis Gonzales has moved for
   leave to withdraw and has filed a brief in accordance with Anders v. California,
   386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10313      Document: 00516064737           Page: 2    Date Filed: 10/21/2021




                                     No. 21-10313


   Gonzales has filed a response. The record is not sufficiently developed to
   allow us to make a fair evaluation of Gonzales’s claim of ineffective assistance
   of counsel; we therefore decline to consider the claim without prejudice to
   collateral review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Gonzales’s response. We concur with
   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review.     Accordingly, the motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2. Gonzales’s
   motion for the appointment of new counsel is DENIED. See United States
   v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).




                                          2